In re Variste, Willie; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 07-07-0474; to the Court of Appeal, First Circuit, No. 2008 KW 1990.
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985)(out-of-time appeal may be appropriate; in cases in which either “the defendant was not substantially notified at sentencing of his right to appeal or those in which the de*1033fense attorney was at fault in failing to file or perfect a timely appeal”).